DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both “a rotation direction of a developing roller” (page 18, lines 3-5; Fig. 5) and “an intermediate transfer belt travelling direction” (page 20, paragraph [0035], line 1; Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology, such as “comprise” (page 31, line 1).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdry et al. (US Pat. Pub. No. US 2003/0044704 A1)

Regarding claim 2, Chowdry et al. discloses wherein the human-indiscernible hardware-based identifier 93” or 93”” is arranged such as to not interfere with marking a print medium (paragraph [0067] and Fig. 10).
Regarding claim 3, Chowdry et al. discloses wherein the surface comprises an electrically-conductive material (paragraph [0096]). 
Regarding claim 5, Chowdry et al. further discloses a layer of material arranged over the human-indiscernible hardware-based identifier 94 (paragraph [0067] and Fig. 10).
Regarding claim 6, Chowdry et al. discloses wherein the layer of material comprises a photoconductive material 92 (paragraph [0067]).
Regarding claim 7, Chowdry et al. discloses wherein the human-indiscernible hardware-based identifier 94 comprises a unique identifier (paragraph [0067] and Fig. 10).
Regarding claim 8, Chowdry et al. discloses an organic photoconductor (OPC) drum 10 or 90 comprising: a cylindrical substrate 11 or 91; a human-indiscernible hardware-based identifier 93” or 93””arranged on a surface of the cylindrical substrate 11 or 91; and a photoconductive layer 17 or 92 arranged around the cylindrical substrate 11 or 91 (paragraphs [0067] and [0092]-[0094]; Figs. 1 and 10).
Regarding claim 10, Chowdry et al. discloses wherein the human-indiscernible hardware-based identifier 94 (93” or 93””) is arranged at a peripheral portion of the surface of the cylindrical substrate 91 (Fig. 10).

Regarding claim 13, Chowdry et al. discloses a method comprising: forming a human-indiscernible identifier 94 (93” or 93””) on a surface of a cylindrical electrically-conductive substrate 11 or 91; and depositing a photoconductive layer 17 or 92 about the cylindrical electrically-conductive substrate 11 or 91 (paragraphs [0067] and [0092]-[0094]; Figs. 1 and 10).
Regarding claim 14, Chowdry et al. further discloses depositing an undercoat layer 12 on the surface of the cylindrical electrically-conductive substrate 11 (Fig. 1).
Regarding claim 15, Chowdry et al. discloses wherein the forming of the human-indiscernible identifier 94 (93” or 93””) on the surface does not affect a profile of the deposited photoconductive layer 17 or 92 (paragraph [0067] and Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdry et al. in view of Nakano (US Pat. Pub. No. US 2010/0086330 A1).
Chowdry et al., as discussed above, differs from the claimed invention by not disclosing the human-indiscernible hardware-based identifier is etched in the surface.
Nakano discloses a photosensitive body 2 comprising a human-indiscernible hardware- based identifier 20b being etched in a surface (paragraph [0030] and Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the etching method as taught by Nakano to the identifier of Chowdry et al. because it is a well-known method to form marks or barcode.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdry et al. in view of Nakano.
Chowdry et al., as discussed above, further discloses the cylindrical substrate 11 comprising aluminum (paragraph [0093]).
Chowdry et al. differs from the claimed invention by not disclosing the human-indiscernible hardware-based identifier is etched into the aluminum of the cylindrical substrate.
Nakano discloses a photosensitive body 2 comprising a human-indiscernible hardware- based identifier 20b being etched in a surface (paragraph [0030] and Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the etching method as taught by Nakano to the identifier of Chowdry et al. because it is a well-known method to form marks or barcode.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US Pat. No. 6,466,243 B2) discloses a photosensitive drum comprising: a surface; and a human-indiscernible hardware-based identifier arranged on the surface.
Eto et al. (JP 61-149958 A) discloses a photosensitive drum comprising: a surface; and a human-indiscernible hardware-based identifier arranged on the surface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 15, 2021